McCORD, Judge
(specially concurring).
The trial judge found from the testimony and evidence presented before him .that, “Mrs. Yelvington’s purpose in executing this deed was to preserve her residence as a home for such of her children as may from time to time wish to reside and live there. Such purpose through mistake, error or omission was not accomplished and said deed should be reformed and a lien impressed against the remaining property embraced in the description contained in said deed in favor of Conrad in an amount equal to the enhancement in value thereof occasioned by such improvements.” ' The evidence is sufficient to support the findings and judgment of the trial judge. An equitable showing has been made both for reformation of the deed and for the impressing of an equitable lien in favor of Conrad Yelvington on that part of the property which was improved by him with his mother’s consent and approval.